Citation Nr: 1400864	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-46 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 percent for left knee status post medial meniscectomy and microfracture arthroscopy from March 1, 2010.

2.  Entitlement to a schedular evaluation in excess of 20 percent for postoperative left knee retropatellar pain syndrome prior to December 31, 2009, and in excess of 10 percent from March 1, 2010 to January 8, 2013 (with exception of period for which a temporary total rating was assigned). 

3.  Entitlement to a higher schedular evaluation for postoperative left knee retropatellar pain syndrome from January 8, 2013, to include whether a 100 percent schedular rating is warranted for a left total knee replacement (TKR).

4.  Entitlement to a schedular evaluation in excess of 10 percent for limitation of extension, postoperative left knee retropatellar pain syndrome.

5.  Entitlement to a schedular compensable evaluation for left knee scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979, and from February 1980 to February 1990.  He also performed active duty for training and inactive duty training at various times from January 1991 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, continued a 20 percent rating for left knee retropatellar pain syndrome.  During the pendency of the appeal, the claims file was transferred to the RO in Roanoke, Virginia. 

On December 31, 2009, the Veteran underwent a left knee meniscectomy.  In a March 2010 rating decision, the RO assigned a temporary total rating from December 31, 2009 to February 28, 2010 for the surgery and convalescence.  A 10 percent rating for residuals was assigned from March 1, 2010. 

On October 4, 2011, the Veteran underwent left knee microfracture arthroscopy.  In a July 2012 rating decision, the RO assigned a temporary total rating for the surgery and convalescence from October 4, 2011 to November 30, 2011.  A 10 percent rating for residuals was assigned from December 1, 2011.

On January 8, 2013, the Veteran underwent a left total knee replacement (TKR).
In March 2013, the Board remanded the case for additional development, to include scheduling a VA examination.  

In July 2013, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for limitation of extension, postoperative left knee retropatellar pain syndrome; assigned a separate noncompensable evaluation for left knee scar; and increased the evaluation for postoperative left knee retropatellar pain syndrome to 20 percent.  The effective date for each award was June 1, 2013.  As these ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Board hearing in his substantive appeal, but later withdrew this request in May 2011.  See 38 C.F.R. § 20.704 (e) (2013).  

The issue of entitlement to a higher schedular evaluation for postoperative left knee retropatellar pain syndrome from January 8, 2013, to include whether a 100 percent schedular rating is warranted for a left TKR; entitlement to a schedular evaluation in excess of 10 percent for limitation of extension, postoperative left knee retropatellar pain syndrome; and entitlement to a schedular compensable evaluation for left knee scar, are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for his service-connected left knee status post medial meniscectomy and microfracture arthroscopy manifested by symptoms analogous to symptomatic removal of semilunar cartilage from March 1, 2010.

2.  Prior to December 31, 2009, the Veteran's postoperative left knee retropatellar pain syndrome was manifested by painful motion with functional loss equating to limitation of flexion of 60 degrees.  

3.  With the exception of the period for which a temporary total rating was assigned, from March 1, 2010 to January 8, 2013, the Veteran's postoperative left knee retropatellar pain was manifested by painful motion with functional loss equating to limitation of flexion of 60 degrees.  


CONCLUSIONS OF LAW

1.  A higher schedular rating for left knee status post medial meniscectomy and microfracture arthroscopy under Diagnostic Code 5259 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259 (2013).

2.  Prior to December 31, 2009, the criteria for a rating in excess of 20 percent for postoperative left knee retropatellar pain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2013).

3.  With the exception of the period for which a total temporary rating was assigned, from March 1, 2010 to January 8, 2013, the criteria for a rating in excess of 10 percent for postoperative left knee retropatellar pain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  

Here, a letter dated in May 2008 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter informed the Veteran that an increase in his left knee disability may be shown by physical and clinical evaluation results, such as range-of-motion tests, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA and private treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159 (c) (2).  The Veteran elected to not have a hearing in his case.

Additionally, pertinent VA examinations with respect to the issues on appeal were obtained in May 2008, October 2010, and June 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient when taken together, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

II.  Increased Schedular Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2013).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The RO granted service connection for left knee retropatellar pain syndrome in December 2004 and assigned a 20 percent evaluation prior to September 8, 2004, a 100 percent evaluation from September 9, 2004 to October 31, 2004, and a 20 percent evaluation from November 1, 2004 under DC 5299-5260.  

In March 2010, the RO assigned a temporary total 100 percent evaluation from December 31, 2009 to February 28, 2010, and assigned a separate 10 percent evaluation from March 1, 2010 for symptomatic removal of the semilunar cartilage under DC 5259.  The RO also assigned a 10 percent evaluation for decreased flexion with painful motion under DC 5260 from March 1, 2010.  The Board notes that the RO essentially assigned a combined rating for left knee limitation of motion and status post meniscectomy under DCs 5260 and 5259.  

In July 2012, the RO granted a temporary total 100 percent evaluation from October 4, 2011 to November 30, 2011 following arthroscopic surgery.  The combined 20 percent evaluation that was in effect prior to the Veteran's surgery was again continued following his convalescence.  

The Veteran underwent a left TKR on January 8, 2013.  

In July 2013, the AMC increased the evaluation for postoperative left knee retropatellar pain syndrome to 20 percent, effective June 1, 2013, and granted separate evaluations for left knee scar and limitation of extension, postoperative left knee retropatellar pain syndrome.  

The record contains X-ray evidence of degenerative joint disease.  DC 5010 provides that arthritis that is due to trauma and substantiated by X-ray findings is to be evaluated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2013). 

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  A higher rating is not available under this Diagnostic Code.

The normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (Sept. 17, 2004).

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA and private treatment records dated from April 2007 to January 2013, as well as several VA examinations, demonstrate that the Veteran has had ongoing treatment and evaluation for the left knee.

October 2007 X-rays of the left knee were normal.

A January 2008 treatment record shows that the Veteran complained of ongoing pain and stiffness in his left knee.  He gave a history that included repeated steroid injections with symptomatic improvement lasting 1-2 weeks, and synvisc injections with moderate relief of symptoms.  He was working as a groundskeeper and noted that his pain and swelling had become worse with work-related activity.  Pain medications provided moderate relief.  Upon examination, the left knee was stiff with mild limitation in flexion and extension.  Ice, pain medications, and a brace were recommended.

In February 2008, the Veteran complained of left knee grinding and swelling.  He also described "catches with near falls."  Range of motion was from 0-110 degrees.  There was crepitation and medial joint line tenderness.  The knee was stable in all planes and there was no effusion.  Apley's and McMurray's testing were negative.  The Veteran's gait was antalgic.  He was provided a knee brace at that time.

In March 2008, there was +1 effusion and no erythema.  There was tenderness to palpation over the medial joint line and the anterior inferior patella.  The patella tracked centrally.  There was active and passive range of motion from -5 to 110 degrees. The knee was stable to varus and valgus force.  Lachman's testing was negative, while drawer testing was positive.  X-rays showed an area of calcification in the distal patellar tendon.  An MRI showed (1) truncation of the free edge of the medial meniscus consistent with a radial tear and an intrasubstance high signal within the posterior horn of the medial meniscus; (2) degenerative changes, worse in the medial compartment, with small, focal articular surface cartilage defect and mild underlying cortical irregularity involving the medial femoral condyle; and (3) suspected patellofemoral compartment articular cartilage loss.

In April 2008, active range of motion was from 0-100 degrees.  There was crepitus with no effusion.  

The Veteran submitted to a VA examination in May 2008.  He complained of constant and severe left knee pain.  He also complained of giving way when climbing stairs, stiffness, occasional locking, swelling, and heat.  He denied instability, weakness, dislocation or subluxation, and effusion.  He was able to stand 15-20 minutes and walk for two blocks.  The Veteran reported incapacitating episodes "3-4 times" with no limitation of motion.  He stated that he was unable to do his job as a landscaper because he could not kneel or walk.  He reportedly lost 45 days of work in the past year for this reason.  He was able to complete activities of daily living, but could not do yard work or walk.  He used a cane when walking, which caused him to lean to the left.  Upon examination, there was flexion to 125 degrees (with pain at 110 degrees) and extension to 0 degrees.

In July 2008, the Veteran reported that his left knee sometimes got "caught" while walking.  He stated that he could not continue to work with the pain.  Upon examination, there was no obvious effusion, erythema, or warmth.  The Veteran was "quite tentative about flexing and extending" the knee; he preferred to keep the knee at about 60 degrees of flexion, but was able to flex "at least to 90" degrees.  Passive extension was 5 degrees.  There was medial joint line tenderness.
An August 2008 private treatment record shows that there was full active and passive range of motion.  There was pain at the medial joint line.  There was no lateral joint line pain and no effusion.  The knee was stable to varus and valgus force.  Modified Apley's testing was negative.  The clinician noted that the Veteran had maximized conservative treatment options.

In December 2008, the Veteran reported that the medications he had been prescribed for his left knee were "still working."

A November 2009 private treatment record shows that the Veteran reported intermittent locking and catching with some swelling.  Upon examination, his gait was very slow and antalgic.  There was +2 effusion with pain over the medial joint line, as well as crepitus.  Range of motion was 0-120 degrees.  McMurray's testing was negative, but painful with a "pop" on the medial and posteromedial aspect of the knee.  Anterior and posterior drawer testing were negative.  Lachman's testing was also negative.  An MRI revealed (1) marked thinning of the medial meniscus without discrete tearing; (2) focal defect in the medial femoral condyle cartilage, measuring up to 8 mm, favoring small osteochondral defect versus focal AVN, and minimal edema; and (3) degenerative changes with grade 4 chondromalacia involving the medial and lateral patellar facets with osteophytosis, grade 4 chondromalacia involving the medial compartment, and mild thinning of the lateral compartment and trochlear compartment.

The Veteran submitted to another VA examination in October 2010.  He complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, effusion, and pain.  He denied redness, tenderness, drainage, subluxation, and dislocation.  He rated the pain as 9/10.  He reported flare-ups as often as 9 times per day, with each lasting 24 hours.  Flare-ups were precipitated by walking and bending, and were alleviated with a knee brace.  During flare-ups he experienced pain and limitation of motion.  The Veteran reported difficulty standing/walking and used a cane for balance and pain.  Upon examination, there was flexion to 60 degrees and extension to 0 degrees.  There was no additional degree of limitation after repetitive testing.  The examiner noted no pain, fatigue, weakness, lack of endurance, or incoordination after repetitive testing.  Stability testing was within normal limits.  

The Veteran underwent a series of weekly Supartz injections given over a period of five weeks starting in August 2011.  

In October 2011, the Veteran underwent additional surgery for his left knee disability, at which time advanced osteoarthritis was noted.   

The Board finds that the Veteran is presently receiving the maximum schedular rating under DC 5259 for his service-connected left knee status post medial meniscectomy and microfracture arthroscopy from March 1, 2010.  

The Board also finds that the Veteran is not entitled to a rating greater than the assigned 20 percent for postoperative left knee retropatellar pain syndrome prior to December 31, 2009, or in excess of 10 percent from March 1, 2010, to January 8, 2013.  Even considering the Veteran's left knee pain, he was able to achieve flexion beyond that which would be considered noncompensable under DC 5260 (flexion limited to 60 degrees) for the majority of this time period.  It was not until October 2010 that the Veteran's flexion was recorded as 60 degrees.  

From a functional standpoint, the October 2010 VA examiner noted that the Veteran had difficulty bending and walking.  He used a cane for balance, as well as a knee brace.  There is no indication that the Veteran's left knee pain caused functional loss greater than that contemplated by the assigned ratings.  See 38 C.F.R. § 4.40.

In addition, the Board has considered whether the Veteran is entitled to a separate compensable rating under DC 5257.  See VAOPGCPREC 23-97.  The Veteran has complained repeatedly that his left knee "catches."  However, the objective clinical evidence does not support his claim.  The Veteran's left knee was repeatedly found to be stable upon physical examination, the most recent being in October 2010.  Stability of a knee joint can be identified by objective testing and to the extent the Veteran is competent to comment on stability of the knee joint, his statements are contradicted by objective testing and are not credible.  In light of the findings of normal stability of the left knee, a separate compensable evaluation based on any instability of that joint is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

The Board notes the objective evidence of medial joint line tenderness.  However, there has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating or higher rating under DC 5258 would be applicable.  

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the left knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum. 

The Board acknowledges that the Veteran believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  The Veteran is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's description of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings.  Based upon the record, the Board concludes that at no time during the appeal period has this disability been more disabling than as currently rated.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased evaluations prior to January 8, 2013.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra- schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings here are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the evidence reflects that those manifestations are not present in this case.  The Veteran's left knee disability has been manifested by pain, weakness, swelling and stiffness.  These symptoms are contemplated under the relevant rating criteria and under the DeLuca criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain and weakness producing functional limitations.  The Veteran does not have symptoms associated with this disability that have been uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's left knee disability is unusual or exceptional.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings than what has been detailed, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 53-56.  (The questions regarding the rating of left knee disability(ies) since January 8, 2013, are addressed in the remand below, including the Veteran's contentions of being unable to work since the January 2013 TKR.)



ORDER

An evaluation in excess of 10 percent for left knee status post medial meniscectomy and microfracture arthroscopy under DC 5259 from March 1, 2010, to January 8, 2013, is denied.

An evaluation in excess of 20 percent for postoperative left knee retropatellar pain syndrome under DC 5260 prior to December 31, 2009 or in excess of 10 percent from March 1, 2010 to January 8, 2013, is denied.


REMAND

As discussed above, the Veteran underwent a left TKR on January 8, 2013.  The agency of original jurisdiction (AOJ) has not considered whether a higher rating is warranted under Diagnostic Code 5055.  This must be done in the first instance by the AOJ.

The Board finds that the issues of entitlement to a schedular evaluation in excess of 10 percent for limitation of extension and entitlement to a schedular compensable evaluation for left knee scar are inextricably intertwined with the determination regarding the rating to be assigned since January 8, 2013.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, these claims must be readjudicated after the AOJ considers entitlement to a schedular evaluation in excess of 20 percent for left knee retropatellar pain syndrome and status-post medial meniscectomy and microfracture arthroscopy from January 8, 2013, to include whether a 100 percent schedular rating is warranted for a left TKR.

Accordingly, the case is REMANDED for the following action:


1.  Obtain any VA records of treatment for the Veteran's left knee disability from January 8, 2013 that have not yet been associated with the claims file.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2013).

2.  Then, readjudicate the claims for higher ratings for left knee retropatellar pain syndrome and status-post medial meniscectomy and microfracture arthroscopy from January 8, 2013, to include whether a 100 schedular rating for left TKR is warranted; a rating in excess of 10 percent for limitation of extension, postoperative left knee retropatellar pain syndrome; and a compensable rating for left knee scar.  A claim for a total rating based on individual unemployability should be addressed in this adjudication.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


